Exhibit 10.2

CHANGE IN CONTROL AGREEMENT
2008 Restatement

Effective Date: January 1, 2004,
As Amended and Restated December 30, 2008,
For Compliance with Code § 409A

This CHANGE IN CONTROL AGREEMENT (“Agreement”) is made by WEST COAST BANCORP
(“Bancorp”) and WEST COAST BANK (“Bank”) (collectively “Company”) and ROBERT D.
SZNEWAJS (“Executive”).

RECITALS

A.      The Executive is employed by the Company as its President and Chief
Executive Officer.                B.      The Board recognizes that a possible
or threatened Change in Control may result in key management personnel being
concerned about their continued employment status or responsibilities. In
addition, they may be approached by other companies offering competing
employment opportunities. Consequently, they will be distracted from their
duties and may even leave the Company during a time when their undivided
attention and commitment to the best interests of the Company and Bancorp’s
shareholders would be vitally important.   C.      The Company considers it
essential to its best interests and those of Bancorp’s shareholders to provide
for the continued employment of key management personnel in the event of a
Change in Control.   D.      Therefore, in order to—     (1)      Encourage the
Executive to assist the Company during a Change in Control and be available
during the transition afterwards;                  (2)      Give assurance
regarding the Executive’s continued employment status and responsibilities in
the event of a Change in Control;     (3)      Provide the Executive with Change
in Control benefits competitive with the Company’s peers; and     (4)     
Comply with the requirements of Internal Revenue Code § 409A so that the Change
in Control benefits can continue to be provided to the Executive on a
tax-deferred basis until they are actually paid to the Executive     —the
parties agree to the following amended and restated:

TERMS AND CONDITIONS

1.      DEFINITIONS. Words and phrases appearing in this Agreement with initial
capitalization are defined terms that have the meanings stated below. Words
appearing in the following definitions which are themselves defined terms are
also indicated by initial capitalization.                  (a)      “Beneficial
Ownership” means direct or indirect ownership within the meaning of Rule
13(d)(3) under the Exchange Act.                  (b)      “Board” means
Bancorp’s Board of Directors.


--------------------------------------------------------------------------------


(c)      “Cause” means either:                                 (1) Any of the
circumstances that qualify as grounds for termination for cause under the
Executive’s employment agreement as in effect at the time; or                 
(2)      If no employment agreement is in effect at that time or if the
employment agreement in effect at that time does not specify grounds for
termination for cause, any of the circumstances listed in subparagraph (A) below
shall qualify as “Cause” under this Agreement, subject to the due process
requirement of subparagraph (B) below:       (A)      Any of the following
circumstances shall qualify as “Cause:”                      (i)     
Embezzlement, dishonesty or other fraudulent acts involving the Company or the
Company’s business operations;                      (ii)      Material breach of
any confidentiality agreement or policy;         (iii)      Conviction (whether
entered upon a verdict or a plea, including a plea of no contest) on any felony
charge or on a misdemeanor reflecting upon the Executive’s honesty;        
(iv)      An act or omission that materially injures the Company’s reputation,
business affairs or financial condition, if that injury could have been
reasonably avoided by the Executive; or         (v)      Willful misfeasance or
gross negligence in the performance of the Executive’s duties provided, however,
that the Executive is first given:           (I)      Written notice by the
Committee specifying in detail the performance issues; and                     
  (II)      A reasonable opportunity to cure the issues specified in the notice.
      (B)      The Company may not terminate the Executive’s employment for
Cause unless:         (i)      The determination that Cause exists is made and
approved by two-thirds of the Board;         (ii)      The Executive is given
reasonable notice of the Board meeting called to make that determination; and  
      (iii)      The Executive and the Executive’s legal counsel are given the
opportunity to address that meeting.


--------------------------------------------------------------------------------


               (d)      “Change in Control” means:                  (1)     
Except as provided in subparagraph (B) below, an acquisition or series of
acquisitions as described in subparagraph (A) below.       (A)      The
acquisition by a Person of the Beneficial Ownership of more than 30% of either:
                                                   (i)      Bancorp’s then
outstanding shares of common stock; or                      (ii)      The
combined voting power of Bancorp’s then outstanding voting securities entitled
to vote generally in the election of directors;       (B)      This paragraph
(1) does not apply to any acquisition:         (i)      Directly from the
Company;         (ii)      By the Company; or         (iii)      Which is part
of a transaction that satisfies the exception in paragraph (3)(A), (B) and (C)
below;     (2)      The incumbent directors cease for any reason to be a
majority of the Board. The “incumbent directors” are directors who are either:  
    (A)      Directors on the Effective Date; or       (B)      Elected, or
nominated for election, to the Board by a majority vote of the members of the
Board or the Nominating Committee of the Board who were directors on the
Effective Date. However this subparagraph (B) does not include any director
whose election came as a result of an actual or threatened election contest
regarding the election or removal of directors or other actual or threatened
solicitation of proxies by or on behalf of a Person other than the Board;    
(3)      Consummation of a merger, reorganization or consolidation of Bancorp or
the sale or other disposition of substantially all of its assets, except where:
      (A)      Persons who, immediately before the consummation, had,
respectively, a Controlling Interest in and Voting Control of Bancorp have,
respectively, a Controlling Interest in, and Voting Control of the resulting
entity;       (B)      No Person (other than the entity resulting from the
transaction or an employee benefit plan maintained by that entity) has the
Beneficial Ownership of more than 30% of either:         (i)      The resulting
entity’s then outstanding shares of common stock or other comparable equity
security; or

 


--------------------------------------------------------------------------------


(ii)      The combined voting power of the resulting entity’s then outstanding
voting securities entitled to vote generally in the election of directors,  
except to the extent that Person held that Beneficial Ownership before the
consummation; and   (C)      A majority of the members of the board of directors
of the resulting entity were members of the Board at either the time:
                                      (i)      The transaction was approved by
the Board; or         (ii)      The initial agreement for the transaction was
signed; or     (4)      Approval by Bancorp’s shareholders of its complete
liquidation or dissolution.   (e)      “Change in Control Proposal” means any
proposal or offer that is intended to or has the potential to result in a Change
in Control.   (f)      “Code” means the Internal Revenue Code of 1986.   (g)   
  “Committee” means the Compensation and Personnel Committee of the Board.  
(h)      “Controlling Interest” means Beneficial Ownership of more than 50% of
the outstanding shares of common stock of a corporation or the comparable equity
securities of a noncorporate business entity.   (i)      “Disability” means that
either the carrier of any Company-provided individual or group long-term
disability insurance policy covering the Executive or the Social Security
Administration has determined that the Executive is disabled. Upon the request
of the Committee, the Executive will submit proof of the carrier’s or the Social
Security Administration’s determination.   (j)      “Effective Date” means
January 1, 2004, the original effective date of this Agreement. (The effective
date of this 2008 Restatement is December 30, 2008.)   (k)      “ERISA” means
the Employee Retirement Income Security Act of 1974.   (l)      “Exchange Act”
means the Securities Exchange Act of 1934.   (m)      “Good Reason” means any
one of the following:     (1)      Any material reduction in the Executive’s
salary or reduction or elimination of any compensation or benefit plan
benefiting the Executive, which reduction or elimination does not generally
apply to substantially all similarly situated employees of the Company or such
employees of any successor entity or of any entity in control of Bancorp or the
Bank;                                                (2)      A relocation or
transfer of the Executive’s place of employment to an office or location that is
more than 35 miles from the Executive’s then current place of employment; or

 


--------------------------------------------------------------------------------


  (3)      A material diminution in the Executive’s responsibilities, authority
or duties.                  (n)    “Person” means any individual, entity or
group within the meaning of Sections 13(d) and 14(d) of the Exchange Act, other
than a trustee or fiduciary holding securities under an employee benefit plan of
the Company.                (o)      “Termination Event” means any of the
following events:     (1)      The Executive terminates employment for Good
Reason within 36 months after a Change in Control; provided, however, that for
purposes of Section 4(g)(2) of this Agreement (exception to the six-month delay
in payment of the severance benefit), the Executive will be deemed to have
terminated employment for Good Reason only if:                    (A)      The
termination occurs within 24 months after the occurrence of a Good Reason event;
and                    (B)      Before terminating employment, the Executive
provided the Company:         (i)      With reasonable notice of the occurrence
of the Good Reason event; and                      (ii)      A period of at
least 30 days in which the Company could remedy the Good Reason event;     (2) 
    The Company terminates the Executive’s employment other than for Cause,
Disability or death within 36 months after a Change in Control;     (3)      The
Company terminates the Executive’s employment before a Change in Control if:    
  (A)      The termination is not for Cause, Disability or death; and       (B) 
    The termination occurs either on or after:         (i)      The announcement
by Bancorp, or any other Person, that a Change in Control is contemplated or
intended; or         (ii)      The date a contemplated or intended Change in
Control should have been announced under applicable securities or other laws; or
    (4)      The date the Executive’s period of continued employment under
Section 3(b) ends.   (p)      “Voting Control” means holding more than 50% of
the combined voting power of an entity’s then outstanding securities entitled to
vote in the election of its directors or other governing body.

 


--------------------------------------------------------------------------------


2.      INITIAL TERM; RENEWALS; EXTENSION.     (a)      The initial term of this
Agreement begins on the Effective Date and ends on December 31, 2004.     (b)   
  Following this initial term, this Agreement will automatically renew on
January 1 of each year for subsequent one-year terms, unless not later than the
September 30 preceding the upcoming renewal date, either the Company or the
Executive gives the other written notice terminating this Agreement as of the
upcoming December 31.     (c)      If a definitive agreement providing for a
Change in Control is signed on or before the expiration date of the initial term
or any renewal term, the term of this Agreement then in effect will
automatically be extended to 36 months after the effective date (as stated in
the definitive agreement) of the Change in Control. During this extended period,
the Board may not terminate this Agreement without the Executive’s written
consent.   3.      EXECUTIVE’S OBLIGATIONS.     (a)      The Executive agrees
that, upon notification that the Company has received a Change in Control
Proposal, the Executive shall:       (1)      At the Company’s request, assist
the Company in evaluating that proposal; and       (2)      Not resign the
Executive’s position with the Company until the transaction contemplated by that
proposal is either consummated or abandoned.     (b)      If, within 36 months
following a Change in Control, the Company wants the Executive to continue
employment in a position or under circumstances that would qualify as Good
Reason for the Executive to terminate employment, the Executive shall
nevertheless agree to that continued employment, provided that:       (1)     
The term of this continued employment shall not exceed 90 days or such shorter
or longer term as agreed by the Company and the Executive;       (2)      The
continued employment will be at an executive-level position that is reasonably
comparable to the Executive’s then current position;       (3)      The
continued employment shall be at either:         (A)      The Executive’s then
current place of employment; or                                             
                     (B)      Such other location as agreed by the Company and
the Executive; and       (4)      As compensation for this continued employment,
the Executive shall receive:         (A)      The same base pay and bonus
arrangement as in effect on the day before the continued employment agreement
became effective (or their hourly equivalent); and

 


--------------------------------------------------------------------------------


(B)      Either:     (i)      Continuation of the Executive’s employee benefits,
fringe benefits and perquisites at their then current level; or               
                                                              (ii)      If that
continuation is not reasonably feasible, the Executive shall receive additional
cash compensation equal to the amount the Company would have paid as the
employer contribution for the items that cannot be continued.  

4.      SEVERANCE BENEFITS. Upon a Termination Event, the Executive will receive
severance benefits as follows:                  (a)      Components. The
severance benefits will consist of:       (1)      The cash compensation payment
under subsection (b) below;       (2)      The equity acceleration under
subsection (c) below;       (3)      The health plan continuation benefits under
subsection (d) below;       (4)      The 401(k) equivalency payment under
subsection (e) below; and       (5)      The outplacement/tax planning benefits
under subsection (f) below.     (b)      Cash Compensation Payment.       (1)   
  This payment will equal three times the Executive’s cash compensation. The
Executive’s “cash compensation” is the sum of:                      (A)      The
Executive’s adjusted salary as determined under paragraph (2) below; and        
(B)      The Executive’s average bonus as determined under paragraph (3) below.
      (2)      The Executive’s “adjusted salary” is the Executive’s annualized
regular monthly salary in effect on the date of the Termination Event as
reportable on IRS Form W- 2, adjusted by including and excluding the following
items:         (A)      Include any salary deferral contributions made under any
employee benefit plan maintained by the Company, including Bancorp’s Executives’
Deferred Compensation Plan;         (B)      Exclude:                       
(i)      Bonus payments;                                             
                                      (ii)      Bonus amounts deferred including
any made under any employee benefit plan maintained by the Company, including
Bancorp’s Executives’ Deferred Compensation Plan;           (iii)     
Reimbursements or other expense allowances, fringe benefits (cash and noncash),
moving expenses, severance or disability pay and welfare benefits;

 


--------------------------------------------------------------------------------


                                                            (iv)      Employer
contributions to a deferred compensation plan to the extent the contributions
are not included in the Executive’s gross income for the calendar year in which
contributed and any distributions from a deferred compensation plan, regardless
of whether those amounts are includible in the Executive’s gross income when
distributed;                (v)      Amounts realized from the exercise of
non-qualified stock options or when restricted stock (or property) becomes
freely transferable or no longer subject to a substantial risk of forfeiture;  
(vi)      Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option;   (vii)      The value of a
non-qualified stock option included in income in the year in which granted;  
(viii)      Amounts includible in income upon making a Code § 83(b) election;  
(ix)      Taxable benefits, such as premiums for excess group term life
insurance;   (x)      Imputed income from any life insurance on the Executive’s
life that is owned by or funded in whole or in part by the Company; and   (xi) 
    Other similar recurring or non-recurring payments.  

               (3)      The Executive’s “average bonus” is the average of:
                   (A)      The actual bonus paid for the year before the year
in which the Termination Event occurs; and                              
                                (B)      The annualized amount of the bonus the
Executive earned through the date of the Termination Event for the bonus
computation year in which the Termination Event occurs.  

(c)      Equity Acceleration.     (1)      Subject to paragraph (2) below, upon
the date of the Termination Event:                                
               (A)      All stock options held by the Executive that are not
otherwise vested as of that date shall become immediately vested and exercisable
notwithstanding any vesting provisions in the grant of those options; and
                                                           

--------------------------------------------------------------------------------


(B) Any restrictions on the restricted stock held by the Executive shall
immediately lapse.   (2)      The Board may exclude any particular grant of
stock options or restricted stock from the acceleration provisions of paragraph
(1) above, but only as follows:       (A)      Any current grants as of the
Effective Date that are to be excluded must be listed in a separate appendix to
this Agreement.       (B)      Any grants made after the Effective Date will be
excluded only if the exclusion is made at the time the grant is made.  
               (d)      Health Plan Continuation Benefits. The Company will
provide health plan continuation benefits as follows:     (1)      For the
period specified in paragraph (3) below, the Company will pay the premiums (both
the employer and employee portions) for COBRA continuation coverage under the
Company’s group health plans as in effect at that time.     (2)      The
Executive will have all the rights available under COBRA to change plans and
coverage category (i.e., employee only, employee plus spouse or full family or
such other categories that are in effect at that time).     (3)      The Company
will make the COBRA premium payments until the earliest of the following events
occurs:       (A)      The date COBRA coverage would otherwise end by law; or  
                                             (B)      18 months of premiums have
been paid.                (e)      401(k) Equivalency Payment. The Company shall
pay the Executive a lump sum cash payment equal to three times the sum of the
Executive’s “deemed matching contribution” (as determined under paragraph (2)
below) and the Executive’s “deemed profit-sharing contribution” (as determined
under paragraph (3) below).     (1)      For purposes of determining the
Executive’s deemed matching and profit-sharing contributions, the Executive’s
“deemed 401(k) Plan compensation” will be the Executive’s cash compensation
under subsection (b)(1) above, but limited to the maximum amount allowable under
the 401(k) Plan’s definition of “compensation” as in effect at that time.    
(2)      The deemed matching contributions will be determined as follows:      
(A)      First, the Executive’s “deemed elective deferral contributions” will be
determined by multiplying the Executive’s deemed 401(k) Plan compensation under
paragraph (1) above by the lesser of:         (i)      The deferral percentage
the Executive had in effect under the 401(k) Plan on the date of the Termination
Event; or                                                            
              

--------------------------------------------------------------------------------


                                                            (ii)      The
maximum deferral percentage allowed by the 401(k) Plan for highly compensated
employees (if applicable to the Executive) for the plan year in which the
Termination Event occurs, if that percentage has been determined by the date of
Termination Event.  

  (B)      Second, the deemed matching contribution formula will be applied to
the amount of the deemed elective deferral contributions as calculated under
subparagraph (A) above, to determine the amount of the deemed matching
contributions. For this purpose, the “deemed matching contribution formula” is:
      (i)      The 401(k) Plan’s matching contribution formula for the plan year
in which the Termination Event occurs; or       (ii)      If that formula has
not been determined by the date of the Termination Event, the formula for the
previous plan year.                (3)      The deemed profit-sharing
contributions will be determined by multiplying the Executive’s deemed 401(k)
Plan compensation under paragraph (1) above by:     (A)      The actual bonus
paid or payable for the bonus computation year that ended before the bonus
computation year in which the Termination Event occurs; and               
                                               (B)      The annualized amount of
the bonus the Executive earned, determined as of the end of the month in which
the Termination Event occurs, for the bonus computation year in which the
Termination Event occurs.  

(f)      Outplacement/Tax Planning Services. At the Executive’s election, for up
to 12 months from the date of the Termination Event, the Executive may receive
up to $10,000 in outplacement and/or tax planning services from service
providers selected by the Company. The Company will pay the service providers
directly for these benefits. The Executive will not have an option to receive
cash in lieu of these outplacement or tax planning benefits.   (g)      Times
for Payment.     (1)      Except as provided in paragraphs (2), (3) and (4)
below, payment of the severance benefits provided under this section shall be
paid on the first day of the seventh month following the date of the Termination
Event;                                                (2)      Payment of the
severance benefits provided under this section shall be paid within 30 days
after the date of the Termination Event to the extent the amount paid does not
exceed the amount of payments that would be excepted from the six-month delay
rule of paragraph (1) above under:


(A)      Treas. Reg. § 1.409A-1(b)(9)(iii) (relating to payment upon involuntary
separation of service of up to two times the lesser of an employee’s annual rate
of compensation or the Code § 401(a)(17) limit on includible compensation for
qualified plans); and/or                                             
               (B)      Treas. Reg. § 1.409A-1(b)(9)(v) (relating to payments of
certain reimbursements, medical benefits, in-kind benefits and other limited
payments not exceeding the Code § 402(g)(1) limit on elective deferrals);   The
Company, in its sole discretion, shall determine the amount of the severance
benefit payable under this paragraph and shall notify the Executive of the
amount payable promptly after that amount is determined;

 


--------------------------------------------------------------------------------


    (3)      The COBRA premiums under subsection (d) above will be paid as due
under the terms of the applicable group health plan; and       (4)     
Outplacement services under subsection (f) above will be paid as billed by the
service provider.   5.      GROSS-UP PAYMENT. If any or all of the severance
benefits under Section 4 constitute a “parachute payment” under Code § 280G, the
Company shall pay the Executive a “Gross-Up Payment” as follows:     (a)     
Amount of Payment. The Gross-Up Payment shall be equal to the amount necessary
so that the net amount of the severance benefits received by the Executive,
after subtracting the excise tax imposed under Code § 4999 (“excise tax”), and
after also subtracting all federal, state or local income tax, FICA and the
excise tax on the Gross-Up Payment itself, shall be equal to the net amount the
Executive would have received if no excise tax had been imposed and no Gross-Up
Payment had been paid.     (b)      Calculation of Payment Amount. The amount of
the Gross-Up Payment shall be determined as follows:       (1)      The
determination will be made by independent accountants and/or tax counsel (the
“consultant”) selected by the Company with the Executive’s consent (which
consent will not be unreasonably withheld). The Company shall pay all of the
consultant’s fees and expenses.       (2)      As part of this determination,
the consultant will provide the Company and the Executive with a detailed
analysis and supporting calculations of:         (A)      The extent to which
any payments or benefits paid or payable to the Executive are subject to Code §
280G (including the reasonableness of any compensation provided for services
rendered before or after the Change in Control); and         (B)      The
calculation of the excise tax under Code § 4999.                              
                                  (3)      The consultant may make such
assumptions and approximations concerning applicable tax rates and rely on such
interpretations regarding the application of Code §§ 280G and 4999 as it deems
reasonable. The Company and the Executive will provide the consultant with any
information or documentation the consultant may reasonably request.     (c)     
Time for Payment. The Gross-Up Payment shall be made on the first day of the
seventh month after the date of the Termination Event.     (d)      Adjustments.
Subject to the Company’s right under subsection (e) below to contest an excise
tax assessment by the Internal Revenue Service, the amount of the Gross-Up
Payment will be adjusted as follows:       (1)      Overpayment. If the actual
excise tax imposed is less than the amount that was taken into account in
determining the amount of the Gross-Up Payment, the Executive shall repay at the
time that the amount of the reduced excise tax is finally determined the portion
of the Gross-Up Payment attributable to that reduction (plus the portion of the
Gross-Up Payment attributable to the excise tax, FICA and federal, state and
local income tax imposed on the portion of the Gross-Up Payment being repaid by
the Executive, to the extent the repayment results in a reduction in or refund
of excise tax, FICA or federal, state or local income tax), plus interest as
determined under Code § 7872(f)(2)(B) on the amount of the repayment.  

--------------------------------------------------------------------------------


    (2)      Underpayment. If the actual excise tax imposed is more than the
amount that was taken into account in determining the amount of the Gross-Up
Payment, the Company shall make an additional gross-up payment to compensate for
that excess (plus interest as determined under Code § 7872(f)(2)(B)) within 10
days of the date the amount of the excess is finally determined.     (e)     
Company’s Right to Contest. The Company has the right to contest any excise tax
assessment made by the Internal Revenue Service on the following terms and
conditions:       (1)      The Executive must notify the Company in writing of
any claim by the Internal Revenue Service that, if upheld, would result in the
payment of excise taxes in amounts different from the amount initially
determined by the consultant. The Executive shall give this notice as soon as
possible but in no event later than 15 days after the Executive receives the
notice from the Internal Revenue Service.       (2)      If the Company decides
to contest the assessment, it must notify the Executive within 30 days of
receiving the notice from the Executive.       (3)      The Company will have
full control of the proceedings, including settlement authority and the right to
appeal.       (4)      The Executive will cooperate fully in providing any
testimony, information or documentation reasonably required by the Company in
connection with the proceedings.       (5)      The adjustments required under
subsection (d) above shall not be made until the Company has concluded a
settlement agreement with the Internal Revenue Service, exhausted its (or the
Executive’s) rights to contest the Internal Revenue Service’s determination or
notified the Executive that it intends to concede the matter, whichever occurs
first.       (6)      The Company shall bear all fees and costs associated with
the contest.       (7)      The Company will indemnify the Executive from any
taxes, interest and penalties that may be imposed upon the Executive with
respect to the payments made under paragraph (6) above and this paragraph (7).
                                                 (f)      Effect of Repeal. If
Code §§ 280G and 4999 are repealed without successor provisions being enacted,
this Section shall be of no further force or effect.   6.      OTHER
COMPENSATION AND TERMS OF EMPLOYMENT. This Agreement is not an employment
agreement. Accordingly, other than providing for the benefits payable upon a
Change in Control, this Agreement will not affect the determination of any
compensation payable by the Company to the Executive, nor will it affect the
other terms of the Executive’s employment with the Company. The specific
arrangements referred to in this Agreement are not intended to exclude or
circumvent any other benefits that may be available to the Executive under the
Company’s employee benefit or other applicable plans, programs or arrangements
upon the termination of the Executive’s employment.

 


--------------------------------------------------------------------------------


7.      WITHHOLDING. All payments made to the Executive under this Agreement are
subject to the withholding of income and payroll taxes and other payroll
deductions that the Company reasonably determines are appropriate under
applicable law or regulations.   8.      ASSIGNMENT.     (a)      The Company
will require any successor, whether by direct or indirect purchase, merger,
consolidation or otherwise to all or substantially all of its business or assets
(a “succession”), to expressly assume this Agreement. This assumption shall be
obtained before the effective date of the succession. Failure of the Company to
obtain this assumption shall be a breach of this Agreement and, if the
succession qualifies as a “change in control event” (as defined under Treas.
Reg. § 1.409A-3(i)(5)(i)), the Executive shall be entitled to compensation from
the Company in the same amount and on the same terms that the Executive would be
entitled to under this Agreement following a Change in Control, except that, for
this purpose:       (1)      The closing date of the succession shall be deemed
to be the date of the Termination Event (the “deemed Termination Event”),
regardless of whether the Executive’s employment terminates on that date;      
(2)      The Executive will have no continued employment obligation under
Section 3(b) as of the deemed Termination Event;       (3)      The equity
acceleration under Section 4(c) will be effective on the date of the deemed
Termination Event;       (4)      Except to the extent the six-month payment
delay provision of Section 4(g) of this Agreement is applicable, within five (5)
business days of the deemed Termination Event, the Company will pay the
Executive a lump sum cash payment equal to the sum of:         (A)      The cash
compensation payment under Section 4(b);         (B)      Eighteen times the
monthly COBRA premium amount for the group health plan coverage the Executive
had in effect on the date of the deemed Termination Event;               
                                                   (C)      The 401(k)
equivalency payment under Section 4(e); and

 


--------------------------------------------------------------------------------


  (D)      The maximum amount that would have been paid under Section 4(f) to
the outplacement service provider.                                             
                              (b)      The Executive may not assign or transfer
this Agreement or any rights or obligations under it.  

9.      UNSECURED GENERAL CREDITOR. Neither the Executive nor anyone else
claiming on behalf of or through the Executive shall have any right with respect
to, or claim against, any insurance policy or other asset the Company may
acquire to assist it in financing its obligations under this Agreement. The
Executive shall be an unsecured general creditor of the Company with respect to
any amount payable under this Agreement.   10.      JOINT AND SEVERAL
OBLIGATION. Bancorp and the Bank will be jointly and severally liable for the
payment obligations under this Agreement.   11.      DEATH BENEFIT.     (a)     
Any severance benefits under Section 4 remaining unpaid at the Executive’s death
shall be paid under the terms and conditions of this Agreement, to the
beneficiary or beneficiaries determined under subsection (b) below.     (b)     
The Executive may designate the beneficiary or beneficiaries (who may be
designated concurrently or contingently) to receive the death benefit under this
Agreement under the following terms and conditions:       (1)      The
beneficiary designation must be in a form satisfactory to the Committee and must
be signed by the Executive.       (2)      A beneficiary designation shall be
effective upon receipt by the Committee or its designee and shall cancel all
beneficiary designations previously filed by the Executive, provided it is
received before the Executive’s death.       (3)      The Executive may revoke a
previous beneficiary designation without the consent of the previously
designated beneficiary. This revocation is made by filing a new beneficiary
designation form with the Committee or its designee, and shall be effective upon
receipt.       (4)      A divorce will automatically revoke the portion of a
beneficiary designation designating the former spouse as a beneficiary.      
(5)      If a beneficiary disclaims the death benefit, the benefit will be paid
as if the beneficiary had predeceased the Executive.               
                                  (6)      If a beneficiary who is in pay status
dies before full distribution is made to the beneficiary, the unpaid balance of
the distribution will be paid to the beneficiary’s estate.

 


--------------------------------------------------------------------------------


(7)      If, at the time of the Executive’s death, the Executive has failed to
designate a beneficiary, the Executive’s beneficiary designation has become
completely invalid under the provisions of this subsection or there is no
surviving beneficiary, the benefit will be paid in the following order of
priority:     (A)      To the Executive’s spouse, if living; or               
                                               (B)      To the Executive’s
estate.  

12.      GENERAL PROVISIONS.     (a)      Choice of Law/Venue.       (1)     
This Agreement shall be construed and its validity determined according to the
laws of the State of Oregon, other than its law regarding conflicts of law or
choice of law, to the extent not preempted by federal law.       (2)      Any
dispute arising out of this Agreement must be brought in either Clackamas County
or Multnomah County, Oregon, and the parties will submit to personal
jurisdiction in either of those counties.                              
                 (b)      Arbitration. Any dispute or claim arising out of or
brought in connection with this Agreement, shall be submitted to final and
binding arbitration as follows:       (1)      Before proceeding to arbitration,
the parties shall first attempt, in good faith, to resolve the dispute or claim
by informal meetings and discussions between them and/or their attorneys. The
Chairman of the Board will act on behalf of the Company at these meetings and
discussions. This informal dispute resolution process will be concluded within
30 days or such longer or shorter period as may be mutually agreed by the
parties.       (2)      After exhausting the informal dispute resolution process
under paragraph (1) above, upon the request of any party, the matter will be
submitted to and settled by arbitration under the rules then in effect of the
American Arbitration Association (or under any other form of arbitration
mutually acceptable to the parties involved). Any award rendered in arbitration
will be final and will bind the parties, and a judgment on it may be entered in
the highest court of the forum having jurisdiction. The arbitrator will render a
written decision, naming the substantially prevailing party in the action and
will award such party all costs and expenses incurred, including reasonable
attorneys’ fees.     (c)      Attorneys’ Fees.       (1)      If any breach of
or default under this Agreement results in either party incurring attorneys’ or
other fees, costs or expenses (including those incurred in an arbitration), the
substantially prevailing party is entitled to recover from the non-prevailing
party its reasonable legal fees, costs and expenses, including attorneys’ fees
and the costs of the arbitration, except as provided in paragraph (2) below.

 


--------------------------------------------------------------------------------


  (2)      If the Executive is not the substantially prevailing party, the
Executive shall be liable to pay the Company under paragraph (1) above only if
the arbitrator determines that:       (A)      There was no reasonable basis for
the Executive’s claim (or the Executive’s response to the Company’s claim); or  
    (B)      The Executive had engaged in unreasonable delay, failed to comply
with a discovery order or otherwise acted in bad faith in the arbitration.
                                                              (3)      Either
party shall be entitled to recover any reasonable attorneys’ fees and other
costs and expenses it incurs in enforcing or collecting an arbitration award.  
  (4)      If an award under this subsection is made to the Executive and
accountants or tax counsel selected by the Company with the Executive’s consent
(which shall not be unreasonably withheld) determine that the award is
includible in Executive’s gross income, the Company shall also pay the Executive
a gross-up payment to offset the taxes imposed on that award, including the
taxes on the gross-up payment itself. This gross-up payment shall be determined
following the methodology employed in Section 5(b).   (d)      Entire Agreement.
This Agreement contains the entire agreement among the parties with respect to
its subject matter, and it supersedes all previous agreements between the
Executive and the Company and any of its subsidiaries pertaining to this subject
matter. By signing this Agreement, the Executive waives any and all rights the
Executive may have had under any previous agreement providing for benefits upon
a Change in Control (regardless of how that term is defined in those prior
agreements) that the Executive may have entered into with the Company or any of
its subsidiaries.   (e)      Successors. This Agreement binds and inures to the
benefit of the parties and each of their respective affiliates, legal
representatives, heirs and, to the extent permitted in this Agreement, their
successors and assigns.   (f)      Amendment. This Agreement may be amended only
through a written document signed by all of the parties. An amendment to this
Agreement may not accelerate or delay the payment of benefits under this
Agreement except as permitted under Code § 409A.   (g)      Construction. The
language of this Agreement was chosen jointly by the parties to express their
mutual intent. No rule of construction based on which party drafted the
Agreement or certain of its provisions will be applied against any party.   (h) 
    Section Headings. The section headings used in this Agreement have been
included for convenience and reference only.   (i)      Citations. Citations to
a statute, act or rule are to that statute, act or rule as amended or to its
successor at the relevant time. Citations to a particular section of a statute,
act or rule are to that section as amended or renumbered or to the comparable
provision of any successor as in effect at the relevant date.   (j)     
Counterparts. This Agreement may be executed in one or more counterparts, and
all counterparts will be construed together as one Agreement.

 


--------------------------------------------------------------------------------


  (k)      Severability. If any provision of this Agreement is, to any extent,
held to be invalid or unenforceable, it will be deemed amended as necessary to
conform to the applicable laws or regulations. However, if it cannot be amended
without materially altering the intentions of the parties, it will be deleted
and the remainder of this Agreement will be enforced to the extent permitted by
law.                               

 


EXECUTIVE:            COMPANY:      WEST COAST BANCORP    /s/ Robert D.
Sznewajs      By:  /s/ Cynthia J. Sparacio  Robert D. Sznewajs      Title: 
Executive Vice President, Director of Human Resources  Date: December 30, 2008 
    Date: December 30, 2008        WEST COAST BANK      By:  /s/ Cynthia J.
Sparacio      Title:  Executive Vice President, Director of Human Resources     
Date: December 30, 2008 


--------------------------------------------------------------------------------